                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

UNITED STATES OF AMERICA, for         *
the use and benefit of
CLEVELAND CONSTRUCTION, INC.,         *

      Plaintiff,                      *
                                             CASE NO. 4:16-CV-179 (CDL)
vs.                                   *

STELLAR GROUP, INC. and LIBERTY *
MUTUAL INSURANCE COMPANY,
                                *
     Defendants.
                                *

                                 O R D E R

      This action arises from a delayed construction project on

Fort Benning.     The prime contractor on the project, Stellar Group,

Inc. (“Stellar”), subcontracted with Cleveland Construction, Inc.

(“Cleveland”) to provide certain construction services.              After

completion   of    the   project,   Cleveland   brought   this   breach    of

contract and Miller Act suit against Stellar and Stellar’s surety,

Liberty Mutual Insurance Company (“Liberty”), for damages arising

from the delay.          Stellar brought counterclaims for breach of

contract against Cleveland.

      The majority of the parties’ claims proceeded to trial.             See

generally Order (Feb. 28, 2018), ECF No. 84 (granting in part and

denying in part Cleveland’s motion for partial summary judgment

and denying Stellar’s motion for partial summary judgment).               The

parties stipulated that they would present their claims for damages


                                      1
against each other through expert testimony.           Through its expert,

Cleveland   brought     the    following     claims      against     Stellar:

(1) additional direct labor and material claim for $2,964,800;

(2) extended general conditions claim for $395,381; (3) pending

cost proposals $78,848; and (4) outstanding Subcontract balance

claim for $917,512.        Therefore, Cleveland sought total damages

against Stellar of $4,356,541.       See Trial Ex. P-345-053, Pattillo

Report § 13.1, ECF No. 181-4 at 53.        Stellar brought the following

counterclaims    against     Cleveland:    (1) change    order     costs   for

$947,498.88;     (2) added    supervision    costs     for    $1,610,106.95;

(3) extended     general      conditions     for      $1,353,119.04;       and

(4) liquidated damages for $542,803.52.        Stellar thus sought total

damages   from   Cleveland    of   $4,453,528.39,      less    the   retained

Subcontract balance of $917,511.71.           See Trial Ex. D-259-001,

Stellar Damages Summary, ECF No. 165-2.

     The Court prepared a general verdict form that did not

differentiate between the types of claims brought by each party.

Neither party objected to the verdict form.              The jury awarded

$2,481,060 to Cleveland, but concluded Liberty was not jointly

liable for any of this amount.       Verdict 1, ECF No. 141.         The jury

also awarded $1,300,000 to Stellar.           Id. at 2.        Based on the

parties’ setoff stipulation, the clerk entered judgment in favor

of Cleveland in the amount of $1,181,060.               Judgment (Oct. 26,

2018), ECF No. 145.


                                     2
     The parties stipulated that any issues presented by motions

for attorneys’ fees would be decided by the Court.                The following

post-trial    motions   are     now   pending:     (1) Stellar’s     motion   for

attorneys’     fees   (ECF     No.    167);     (2) Cleveland’s      motion   for

attorneys’ fees (ECF No. 177); and (3) Cleveland’s motion to alter

the judgment to add pre-judgment interest (ECF No. 197).                  For the

following reasons, the Court denies Stellar’s motion for fees

without   prejudice,        denies    Cleveland’s    motion    for    fees,   and

reserves ruling on Cleveland’s motion to alter the judgment.

I.   Stellar’s Motion for Attorneys’ Fees (ECF No. 167)

     Stellar relies on a fee-shifting provision in the Subcontract

to support its claim for fees.               “Federal courts apply state law

when ruling on the interpretation of contractual attorney fee

provisions.”     In re Sure-Snap Corp., 983 F.2d 1015, 1017 (11th

Cir. 1993).     Therefore, the Court applies Georgia law to analyze

Stellar’s    claim    for    fees.1      Under    Georgia     law,   “a   party’s


1
  Based on a choice of law provision in the Subcontract, the Court
previously explained that “to the extent that federal common law exists
regarding the legal issues presented, then that law shall apply.” See
Order 4 (Sept. 28, 2018), ECF No. 107. Cleveland (the party seeking
application of federal common law) pointed to no such law contravening
the established principle regarding application of state law in this
context.   Further, Cleveland did not identify any federal common law
discussing enforceability of contractual attorneys’ fees provisions.
Instead, Cleveland cited to Federal Circuit cases outside the attorneys’
fees context for the general principle that courts should interpret
contracts to avoid surplusage. See, e.g., NVT Techs., Inc. v. United
States, 370 F.3d 1153, 1159 (Fed. Cir. 2004).        Georgia courts also
recognize this well-established interpretive principle.       See, e.g.,
Horwitz v. Weil, 569 S.E.2d 515, 516 (Ga. 2002) (“The contract is to be
considered as a whole, and each provision is to be given effect and
interpreted so as to harmonize with the others.” (quoting Ga. Farm Bureau


                                         3
entitlement to attorney fees under a contractual provision is

determined   by   the   usual   rules    of    contract   interpretation.”

Benchmark Builders, Inc. v. Schultz, 711 S.E.2d 639, 640 (Ga. 2011)

(quoting John K. Larkins, Jr., Ga. Contracts Law & Litigation § 12-

29(a)).   “The construction of contracts involves three steps.”

Gibson v. Decatur Fed. Sav. & Loan Ass’n, 508 S.E.2d 788, 791 (Ga.

Ct. App. 1998) (quoting CareAmerica v. S. Care Corp., 494 S.E.2d

720, 722 (Ga. Ct. App. 1997)).          First, the Court must consider

whether the language is “clear and unambiguous.”             Id. (quoting

CareAmerica, 494 S.E.2d at 722).          “If it is, the court simply

enforces the contract according to its clear terms.”          Id. (quoting

CareAmerica, 494 S.E.2d at 722).         If, however, the contract is

ambiguous in some respect, the Court must then “apply the rules of

contract construction to resolve the ambiguity.”             Id. (quoting

CareAmerica, 494 S.E.2d at 722).              “Finally, if the ambiguity

remains after applying the rules of construction, the issue of

what the ambiguous language means and what the parties intended

must be resolved” by the factfinder.            Id. (quoting CareAmerica,

494 S.E.2d at 722).

     The critical issue presented by Stellar’s motion is whether

Stellar may recover all its fees despite only prevailing on some


Mut. Ins. Co. v. Gaster, 546 S.E.2d 30, 31 (Ga. Ct. App. 2001))).
Therefore, because Cleveland identified no material differences between
federal common law and state law, the Court applies the better-developed
Georgia law regarding enforceability of contractual attorneys’ fees
provisions.


                                    4
of   its   claims.   Here,   the   Subcontract   provision   regarding

attorneys’ fees states as follows: “Upon any default, [Cleveland]

shall pay to [Stellar] its attorneys’ fees and court costs incurred

in enforcing this Subcontract or seeking any remedies hereunder.”

Compl. Ex. A, Subcontract 6, ¶ 7(c), ECF No. 1-2.            Thus, the

Subcontract permits recovery of two types of fees: (1) those

incurred in “enforcing” the Subcontract; and (2) those incurred

while “seeking any remedies” under the Subcontract.           But the

Subcontract also places a condition precedent on the recovery of

fees: there must be a “default.”   What is unclear is the connection

between this condition precedent and what is recoverable.          The

Court concludes the provision is ambiguous on this point.        Thus,

the interpretive issue is whether there is a relationship between

the condition precedent and the recoverable fees or whether the

provision permits Stellar to recover all its fees simply upon

establishing any default, regardless of whether the fees are

related to that particular default.

      Under the latter interpretation and in the circumstances

presented here, Stellar could recover fees for claims it lost,

regardless of whether the claims were even viable.      As long as a

default occurs and Stellar seeks to either enforce the Subcontract

or pursue remedies, its fees are guaranteed.     But under the former

interpretation, Stellar must show some causal connection between

the default, the enforcement of the Subcontract (or the remedies


                                   5
sought), and the fees.      Under this interpretation, the provision

thus authorizes the recovery of attorneys’ fees incurred for

enforcement of the Subcontract and/or for seeking remedies under

the Subcontract related to a default on the Subcontract.               Under

the enforcement prong, Stellar would be expected to show that the

fees it incurred related to the successful pursuit of a claim for

default.     Similarly, under the remedies prong, Stellar would only

be entitled to fees incurred in the actual obtaining of a remedy

for Cleveland’s default.    The Court finds that this interpretation

reveals the parties’ intention in light of the entire text.             See

Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation

of Legal Texts 167-69 (2012) (describing application of the “whole

text” interpretive canon).       To hold otherwise would authorize a

party to recover fees for not only losing claims but even for

frivolous ones.     The applicable language in the Subcontract does

not support such an absurd interpretation, particularly when the

entire sentence is read in context.2

     Based on the foregoing, the Court finds that Stellar is

entitled to attorneys’ fees that it can demonstrate arise from its

successful    enforcement   of   the       Subcontract   and/or   successful

pursuit of remedies for a default.           The Court further finds that




2
  This possibility is not merely hypothetical. Stellar does indeed seek
fees incurred in pursuit of a claim the Court dismissed at summary
judgment.


                                       6
although the jury did not make specific findings in its verdict on

these issues, Stellar’s claim is not doomed.          Stellar must simply

reconstruct its fee claim by showing that fees were incurred in

the pursuit of claims upon which it prevailed.           One way to make

this showing given the general verdict would be to establish that

the verdict is consistent with its fee claim.            Stellar has not

undertaken this approach, and therefore, its present fee claim is

deficient.      But the Court finds that it should be given an

opportunity to amend its fee motion to attempt to establish its

claim   under   the   Court’s   interpretation   of    the   Subcontract.

Accordingly, within 21 days of today’s Order, Stellar shall file

an amended motion for fees.        Cleveland shall have 14 days to

respond, and Stellar shall have 7 days to reply.3

II.   Cleveland’s Motion for Attorneys’ Fees (ECF No. 177)

      Cleveland also filed a motion for attorneys’ fees.       Cleveland

urges the Court to employ its “inherent powers” to assess fees

based on Stellar’s bad faith.      See Kreager v. Solomon & Flanagan,

P.A., 775 F.2d 1541, 1543 (11th Cir. 1985) (explaining that courts

have inherent power to assess attorneys’ fees when losing party

acted in bad faith).     As evidence of bad faith, Cleveland points

to inconsistent positions taken by Stellar regarding the extent to

which various subcontractors were responsible for project delays.


3
  For the same reasons, Stellar’s bill of costs (ECF No. 199) is
deficient.   To the extent Stellar seeks costs under the Subcontract,
Stellar must likewise reconstruct its cost claim.


                                    7
Cleveland thus argues that Stellar has attempted to “double-dip”

on recovery from delays to the project.

     The Court concludes that the evidence at trial and throughout

this litigation does not demonstrate bad faith by Stellar. Stellar

presented sufficient evidence at trial to permit the jury to

conclude that Cleveland’s shoddy work and insufficient manpower

caused substantial delay to the project.       Further, Stellar’s

scheduling expert offered an enlightening explanation of “critical

path delay,” analogizing the construction project in this case to

a Thanksgiving dinner.   Stellar’s expert employed this analogy to

demonstrate how Stellar’s assessment of delay responsibility could

change over time.     And despite thorough cross examination of

Stellar’s expert and Stellar’s vice president in charge of the

project regarding these allegedly inconsistent positions, the jury

still awarded Stellar $1,300,000 in damages.   The Court therefore

declines to exercise its inherent powers to award sanctions for

bad faith, and Cleveland’s request for fees is denied.

III. Cleveland’s Motion to Alter the Judgment (ECF No. 197)

     Cleveland moved to add pre-judgment interest to the judgment

pursuant to either its Miller Act claim or its breach of contract

claims.   As noted above, however, the jury found that Liberty was

not jointly liable for any of Cleveland’s damages.   And because a

surety and principal are jointly liable on a Miller Act claim, the

jury could not have found for Cleveland on its Miller Act claim.


                                 8
Accordingly,    prejudgment   interest   pursuant   to   that   claim   is

improper.      Stellar, however, does not object to an award of

interest pursuant to Cleveland’s breach of contract claims.             But

because the Court may amend the judgment amount after reviewing

Stellar’s renewed fee petition, the Court declines to add interest

to the judgment at this time.

                              CONCLUSION

     As explained above, Stellar’s motion for attorneys’ fees (ECF

No. 167) is denied without prejudice.          Cleveland’s motion for

attorneys’ fees (ECF No. 177) is denied. The Court reserves ruling

on Cleveland’s motion to alter the judgment (ECF No. 197).

     IT IS SO ORDERED, this 28th day of January, 2019.

                                       S/Clay D. Land
                                       CLAY D. LAND
                                       CHIEF U.S. DISTRICT COURT JUDGE
                                       MIDDLE DISTRICT OF GEORGIA




                                   9
